 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of February 1,
2019 (the “Effective Date”), between Sport Endurance, Inc., a Nevada corporation
(the “Company”), and David Lelong (the “Executive”).

 

WHEREAS, the Company desires to continue to employ the Executive and to ensure
the continued availability to the Company of the Executive’s services, and the
Executive is willing to accept such employment and render such services, all
upon and subject to the terms and conditions contained in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement, and intending to be legally bound, the Company and the
Executive agree as follows:

 

1.     Representations and Warranties. The Executive hereby represents and
warrants to the Company that he (i) is not subject to any non-solicitation or
non-competition agreement affecting his employment with the Company, (ii) is not
subject to any confidentiality or nonuse/nondisclosure agreement affecting his
employment with the Company (other than any prior agreement with the Company),
and (iii) has brought to the Company no trade secrets, confidential business
information, documents, or other personal property of a prior employer.

 

2.     Term of Employment.

 

(a)     Term. The Company hereby employs the Executive, and the Executive hereby
accepts employment with the Company for a period of six months commencing as of
the Effective Date (such period, as it may be extended or renewed, the “Term”),
unless sooner terminated in accordance with the provisions of Section 6. The
Term shall be automatically renewed for successive six month terms unless notice
of non-renewal is given by either party at least 30 days before the end of the
Term.

 

(b)     Continuing Effect. Notwithstanding any termination of this Agreement, at
the end of the Term or otherwise, the provisions of Sections 6(e), 7, 8, 9, 10,
12 15, 18, 19, and 22 shall remain in full force and effect and the provisions
of Section 9 shall be binding upon the legal representatives, successors and
assigns of the Executive.

 

3.     Duties.

 

(a)     General Duties. The Executive shall serve as the Chief Executive Officer
of the Company, with duties and responsibilities that are customary for such an
executive including managing the affairs of the Company while the Company
transitions to a new management team, assisting the other members of the
Company’s management with the preparation of the Company’s quarterly and annual
financial statements, assisting the Company’s investment bankers in connection
with financing opportunities, and overseeing the Company’s investor relations
activities. The Executive shall report to the Company’s Board of Directors (the
“Board”). The Executive shall also perform services for such subsidiaries of the
Company as may be necessary.

 

1

--------------------------------------------------------------------------------

 

 

The Executive shall use his best efforts to perform his duties and discharge his
responsibilities pursuant to this Agreement competently, carefully and
faithfully. In determining whether or not the Executive has used his best
efforts hereunder, the Executive’s and the Company’s delegation of authority and
all surrounding circumstances shall be taken into account and the best efforts
of the Executive shall not be judged solely on the Company’s earnings or other
results of the Executive’s performance, except as specifically provided to the
contrary by this Agreement.

 

(b)     Devotion of Time. The Executive shall devote such time, attention and
energies to the affairs of the Company and its subsidiaries and affiliates as
are necessary to perform his duties and responsibilities pursuant to this
Agreement. The Executive shall not enter the employ of or serve as a consultant
to, or in any way perform any services with or without compensation to, any
other persons, business, or organization, which interfere with the performance
of the Executive’s services to the Company, create a conflict of interest with
the Company, or cause the Executive to violate any of his fiduciary duties owed
to the Company’s shareholders. Notwithstanding the above, the Executive shall be
permitted to devote a limited amount of his time, to professional, charitable or
similar organizations and outside activities which do no conflict with this
Section 3(b), including, but not limited to, serving as a non-executive director
or an advisor to a board of directors, committee of any company or organization
provided that such activities do not interfere with the Executive’s performance
of his duties and responsibilities as provided hereunder.

 

(c)     Location of Office. The Executive’s principal business office shall be
in the New York, NY area. The Executive’s job responsibilities shall include all
business travel necessary for the performance of his job.

 

(d)     Adherence to Inside Information Policies. The Executive acknowledges
that the Company is publicly-held and, as a result, has implemented inside
information policies designed to preclude its executives and those of its
subsidiaries from violating the federal securities laws by trading on material,
non-public information or passing such information on to others in breach of any
duty owed to the Company, or any third party. The Executive shall promptly
execute any agreements generally distributed by the Company to its employees
requiring such employees to abide by its inside information policies.

 

4.     Compensation and Expenses.

 

(a)     Salary. Subject to Section 3(a), for the services of the Executive to be
rendered under this Agreement, the Company shall pay the Executive a monthly
salary of $8,000 (the “Base Salary”), less such deductions as shall be required
to be withheld by applicable law and regulations payable in accordance with the
Company’s customary payroll practices. The Executive’s Base Salary shall be
reviewed at least annually by the Board and the Board may, but shall not be
required to, increase the Base Salary during the Term. However, the Executive’s
Base Salary may not be decreased during the Term.

 

(b)     Expenses. In addition to any compensation received pursuant to this
Section 4, the Company will reimburse or advance funds to the Executive for all
reasonable documented travel), entertainment and miscellaneous expenses incurred
in connection with the

 

2

--------------------------------------------------------------------------------

 

 

performance of his duties under this Agreement, provided that the Executive
properly provides a written accounting of such expenses to the Company in
accordance with the Company’s practices. Such reimbursement or advances will be
made in accordance with policies and procedures of the Company in effect from
time to time relating to reimbursement of, or advances to, its executive
officers.

 

(c)     Payment of Past Accrued Salary. As a result of the Executive’s past
service for the Company the Executive has accrued $116,000 in salary owed to the
Executive (the “Past Due Amount”). Beginning on the Effective Date and every 30
days thereafter the Company shall pay the Executive the lessor of (i) $19,333,
or (ii) the remaining balance owed to the Executive under the Past Due Amount
until the Past Due Amount is paid to the Executive in full. Interest on any
amount remaining owed to the Executive under the Past Due Amount shall accrue
monthly at a rate of 18% per annum.

 

5.     Benefits.

 

(a)     Paid Time Off. For each six-month period during the Term, the Executive
shall be entitled to 2 weeks of Paid Time Off without loss of compensation or
other benefits to which he is entitled under this Agreement, to be taken at such
times as the Executive may select and the affairs of the Company may permit. Any
unused days will be carried over to the next six-month period.

 

(b)     Fringe Benefit and Perquisites. During the Term, the Executive shall be
entitled to fringe benefits and perquisites consistent with the practices of the
Company, and to the extent the Company provides similar benefits or perquisites
(or both to similarly situated executives of the Company). Notwithstanding the
foregoing, during the Term, the Company shall provide the Executive with health
insurance covering the Executive and his spouse.

 

(c)     Employee Benefits. During the Term, the Executive shall be entitled to
participate in all employee benefit plans, practices and programs maintained by
the Company, as in effect from time to time (collectively, “Employee Benefit
Plans”), on a basis which is no less favorable than is provided to other
similarly situated executives of the Company, to the extent consistent with
applicable law and the terms of the applicable Employee Benefit Plans. The
Company reserves the right to amend or cancel any Employee Benefit Plans at any
time in its sole discretion, subject to the terms of such Employee Benefit Plan
and applicable law.

 

(d)     Business Expenses. The Executive shall be entitled to reimbursement for
all reasonable and necessary out-of-pocket business, entertainment, and travel
expenses incurred by the Executive in connection with the performance of the
Executive’s duties hereunder in accordance with the Company’s expense
reimbursement policies and procedures.

 

6.     Termination.

 

(a)     Death or Disability. Except as otherwise provided in this Agreement,
this Agreement shall automatically terminate upon the death or disability of the
Executive. For purposes of this Section 6(a), “disability” shall mean (i) the
Executive is unable to engage in his

 

3

--------------------------------------------------------------------------------

 

 

customary duties by reason of any medically determinable physical or mental
impairment that can be expected to result in death, or last for a continuous
period of not less than 12 months; (ii) the Executive is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death, or last for continuous period of not less than 12 months,
receiving income replacement benefits for a period of not less than three months
under an accident and health plan covering employees of the Company; or (iii)
the Executive is determined to be totally disabled by the Social Security
Administration. Any question as to the existence of a disability shall be
determined by the written opinion of the Executive’s regularly attending
physician (or his guardian) (or the Social Security Administration, where
applicable). In the event that the Executive’s employment is terminated by
reason of Executive’s death or disability, the Company shall pay the following
to the Executive or his personal representative: (i) any accrued but unpaid Base
Salary for services rendered to the date of termination, (ii) accrued but unpaid
expenses required to be reimbursed under this Agreement, (iii) any earned but
unpaid bonuses for any prior period and his annual bonus prorated to date of
termination (to the extent the Compensation Committee has set a formula and it
can be calculated), and (v) all equity awards previously granted to the
Executive under the Company’s Equity Incentive Plan or similar plan shall
thereupon become fully vested, and the Executive or his legally appointed
guardian, as the case may be, shall have up to two years from the date of
termination to exercise all such previously granted options, provided that in no
event shall any option be exercisable beyond its term. The Executive (or his
estate) shall receive the payments provided herein at such times as he would
have received them if there was no death or disability. Additionally, if the
Executive’s employment is terminated because of disability, any benefits (except
perquisites) to which the Executive may be entitled pursuant to Section 5(b)
hereof shall continue to be paid or provided by the Company, as the case may be,
for one year, subject to the terms of any applicable plan or insurance contract
and applicable law provided that such benefits are exempt from Section 409A of
the Code by reason of Treasury Regulation 1.409A-1(a)(5) or otherwise. In the
event all or a portion of the benefits to which the Executive was entitled
pursuant to Section 5(b) hereof are subject to 409A of the Code, the Executive
shall not be entitled to the benefits that are subject to Section 409A of the
Code subsequent to the “applicable 2 ½ month period” (as such term is defined
under Treasury Regulation Section 1.409A-1(b)(4)(i)(A)).

 

(b)     Termination by the Company for Cause or by the Executive Without Good
Reason. The Company may terminate the Executive’s employment pursuant to the
terms of this Agreement at any time for Cause (as defined below) by giving the
Executive written notice of termination. Such termination shall become effective
upon the giving of such notice. Upon any such termination for Cause, or in the
event the Executive terminates his employment with the Company without Good
Reason (as defined in Section 6(c)), then the Executive shall have no right to
compensation, or reimbursement under Section 4, or to participate in any
Executive benefit programs under Section 5, except as may otherwise be provided
for by law, for any period subsequent to the effective date of termination. For
purposes of this Agreement, “Cause” shall mean: (i) the Executive is convicted
of, or pleads guilty or nolo contendere to, a felony related to the business of
the Company; (ii) the Executive, in carrying out his duties hereunder, has acted
with gross negligence or intentional misconduct resulting, in any case, in
material harm to the Company; (iii) the Executive misappropriates Company funds
or otherwise defrauds the Company including a material amount of money or
property; (iv) the Executive breaches his fiduciary duty to the Company
resulting in material profit to him, directly or indirectly; (v) the Executive

 

4

--------------------------------------------------------------------------------

 

 

materially breaches any agreement with the Company and fails to cure such breach
within 10 days of receipt of notice, unless the act is incapable of being cured;
(vi) the Executive breaches any provision of Section 8 or Section 9; (vii) the
Executive becomes subject to a preliminary or permanent injunction issued by a
United States District Court enjoining the Executive from violating any
securities law administered or regulated by the Securities and Exchange
Commission; (viii) the Executive becomes subject to a cease and desist order or
other order issued by the Securities and Exchange Commission after an
opportunity for a hearing; (ix) the Executive refuses to carry out a resolution
adopted by the Company’s Board at a meeting in which the Executive was offered a
reasonable opportunity to argue that the resolution should not be adopted; or
(x) the Executive abuses alcohol or drugs in a manner that interferes with the
successful performance of his duties.

 

(c)     Termination by the Company Without Cause, Termination by Executive for
Good Reason or Automatic Termination Upon a Change of Control or at the end of a
Term after the Company provides notice of Non-Renewal.

 

(1)     This Agreement may be terminated: (i) by the Executive for Good Reason
(as defined below), (ii) by the Company without Cause, (iii) upon any Change of
Control event as defined in Treasury Regulation Section 1.409A-3(i)(5) provided,
that, within 12 months of the Change of Control event (A) the Company terminates
the Executives employment or changes his title as Chief Executive Offer, or (B)
the Executive terminates his employment or (iv) at the end of a Term after the
Company provides the Executive with notice of non-renewal.

 

(2)     In the event this Agreement is terminated by the Executive for Good
Reason or by the Company without Cause, the Executive shall be entitled to the
following:

 

(A)     any accrued but unpaid Base Salary for services rendered to the date of
termination;

 

(B)     any accrued but unpaid expenses required to be reimbursed under this
Agreement;

 

(C)     a payment equal to 12 months of the then Base Salary (“Severance
Amount”);

 

(D)     the Executive or his legally appointed guardian, as the case may be,
shall have up to one year from the date of termination to exercise all such
previously granted options, provided that in no event shall any option be
exercisable beyond its Term;

 

(E)     all equity awards previously granted to the Executive under the Equity
Incentive Plan or similar plan shall thereupon become fully vested;

 

(F)     all remaining amounts owed to the Executive under the Past Due Amount;
and

 

5

--------------------------------------------------------------------------------

 

 

(G)     any benefits (except perquisites) to which the Executive was entitled
pursuant to Section 5(b) hereof shall continue to be paid or provided by the
Company, as the case may be, for six months, subject to the terms of any
applicable plan or insurance contract and applicable law provided that such
benefits are exempt from Section 409A of the Code by reason of Treasury
Regulation 1.409A-1(a)(5) or otherwise. In the event all or a portion of the
benefits to which the Executive was entitled pursuant to Section 5(b) hereof are
subject to 409A of the Code, the Executive shall not be entitled to the benefits
that are subject to Section 409A of the Code subsequent to the “applicable 2 ½
month period” (as such term is defined under Treasury Regulation Section
1.409A-1(b)(4)(i)(A)).

 

(3)     In the event of a Change of Control during the Term, the Executive,
subject to the termination of employment or change in title as outlined in
Section 6(c)(1), shall be entitled to receive each of the provisions of Section
6(c)(2)(A) – (G) above except the Severance Amount shall equal to 18 months of
the then Base Salary and the benefits under Section 6(c)(2)(G) shall continue
for an 18 month period provided that such benefits are exempt from Section 409A
of the Code by reason of Treasury Regulation 1.409A-1(a)(5) or otherwise. In the
event all or a portion of the benefits under Section 6(c)(2)(G) are subject to
409A of the Code, the Executive shall not be entitled to the benefits that are
subject to Section 409A of the Code subsequent to the “applicable 2 ½ month
period” (as such term is defined under Treasury Regulation Section
1.409A-1(b)(4)(i)(A)). The Executive shall receive 100% of the existing Target
Bonus, if any, for that fiscal year, when the Change of Control occurs.

 

(4)     In the event this Agreement is terminated at the end of a Term after the
Company provides the Executive with notice of non-renewal and the Executive
remains employed until the end of the Term, the Executive shall be entitled to
the following:

 

(A)     any accrued but unpaid Base Salary for services rendered to the date of
termination;

 

(B)     any accrued but unpaid expenses required to be reimbursed under this
Agreement;

 

(C)     the Executive or his legally appointed guardian, as the case may be,
shall have up to two years from the date of termination to exercise all such
previously granted options, provided that in no event shall any option be
exercisable beyond its Term;

 

(D)     all remaining amounts owed to the Executive under the Past Due Amount;
and

 

(E)     any benefits (except perquisites) to which the Executive was entitled
pursuant to Section 5(b) hereof shall continue to be paid or provided by the
Company, as the case may be, for six months, subject to the terms of any
applicable plan or insurance contract and applicable law provided that such
benefits are exempt from Section 409A of the Code by reason of Treasury
Regulation 1.409A-1(a)(5) or otherwise. In the event all or a portion of the
benefits to which the

 

6

--------------------------------------------------------------------------------

 

 

Executive was entitled pursuant to Section 5(b) hereof are subject to 409A of
the Code, the Executive shall not be entitled to the benefits that are subject
to Section 409A of the Code subsequent to the “applicable 2 ½ month period” (as
such term is defined under Treasury Regulation Section 1.409A-1(b)(4)(i)(A)).

 

Provided, however, that the Executive shall only be entitled to receive each of
the provisions of this Section 6(c)(4)(A)-(E) if the Executive is willing and
able (i) to execute a new agreement providing terms and conditions substantially
similar to those in this Agreement and (ii) to continue providing such services,
and therefore, the Company’s non-renewal of the Term will be considered an
“involuntary separation from service” within the meaning of Treasury Regulation
Section 1.409A-1(n).

 

(5)     In the event of a termination for Good Reason, without Cause, or
non-renewal by the Company, the payment of the Severance Amount shall be made at
the same times as the Company pays compensation to its employees over the
applicable monthly period and any other payments owed under Section 6(c) shall
be promptly paid. Provided, however, that any balance of the Severance Amount
remaining due on the “applicable 2 ½ month period” (as such term is defined
under Treasury Regulation Section 1.409A-1(b)(4)(i)(A)) after the end of the tax
year in which the Executive’s employment is terminated or the Term ends shall be
paid on the last day of the applicable 2½ month period. The payment of the
Severance Amount and the acceleration of vesting shall be conditioned on the
Executive signing a Termination and Release Agreement (in the form which is
attached as Exhibit A) which releases the Company or any of its affiliates
(including its officers, directors and their affiliates) from any liability
under this Agreement or related to the Executive’s employment with the Company
provided that (x) the payment of the Severance Amount is made on or before the
90th day following the Executive’s termination of employment; (y) such Agreement
and General Release is executed by the Executive, submitted to the Company, and
the statutory period during which the Executive is entitled to revoke the
Agreement and General Release under applicable law has expired on or before that
90th day; and (z) in the event that the 90 day period begins in one taxable year
and ends in a second taxable year, then the payment of the Severance Amount
shall be made in the second taxable year. Upon any Change of Control event, all
payments owed under Section 6(c)(3) shall be paid immediately.

 

The term “Good Reason” shall mean: (i) a material diminution in the Executive’s
authority, duties or responsibilities due to no fault of the Executive other
than temporarily while the Executive is physically or mentally incapacitated or
as required by applicable law; (ii) the Company requires the Executive to change
his principal business office as defined in Section 3(c) to a location other
than the New York, New York metropolitan area, or (iv) any other action or
inaction that constitutes a material breach by the Company under this Agreement.
Prior to the Executive terminating his employment with the Company for Good
Reason, the Executive must provide written notice to the Company, within 30 days
following the Executive’s initial awareness of the existence of such condition,
that such Good Reason exists and setting forth in detail the grounds the
Executive believes constitutes Good Reason. If the Company does not cure the
condition(s) constituting Good Reason within 30 days following receipt of such
notice, then the Executive’s employment shall be deemed terminated for Good
Reason.

 

7

--------------------------------------------------------------------------------

 

 

(d)     Any termination made by the Company under this Agreement shall be
approved by the Board.

 

(e)     Upon (1) voluntary or involuntary termination of the Executive’s
employment or (2) the Company’s request at any time during the Executive's
employment, the Executive shall (i) provide or return to the Company any and all
Company property, including keys, key cards, access cards, security devices,
employer credit cards, network access devices, computers, cell phones,
smartphones, manuals, work product, thumb drives or other removable information
storage devices, and hard drives, and all Company documents and materials
belonging to the Company and stored in any fashion, including but not limited to
those that constitute or contain any Confidential Information or work product,
that are in the possession or control of the Executive, whether they were
provided to the Executive by the Company or any of its business associates or
created by the Executive in connection with his employment by the Company; and
(ii) delete or destroy all copies of any such documents and materials not
returned to the Company that remain in the Executive’s possession or control,
including those stored on any non-Company devices, networks, storage locations
and media in the Executive’s possession or control.

 

7.     Indemnification. As provided in an Indemnification Agreement previously
entered into between the Company and the Executive, a copy of which is annexed
as Exhibit B, the Company shall indemnify the Executive, to the maximum extent
permitted by applicable law, against all costs, charges and expenses incurred or
sustained by him in connection with any action, suit or proceeding to which he
may be made a party by reason of him being an officer, director or employee of
the Company or of any subsidiary or affiliate of the Company. The Company shall
provide, at its expense, directors and officers insurance for the Executive in
amounts and for a term consistent with industry standards.

 

8.     Non-Competition Agreement.

 

(a)     Competition with the Company. Until termination of his employment and
for a period of one year commencing on the date of termination, the Executive
(individually or in association with, or as a shareholder, director, officer,
consultant, employee, partner, joint venturer, member, or otherwise, of or
through any person, firm, corporation, partnership, association or other entity)
shall not, directly or indirectly, compete with the Company (which for the
purpose of this Agreement also includes any of its subsidiaries or affiliates)
by acting as an officer (or comparable position) of, owning an interest in, or
providing services to any entity within any metropolitan area in the United
States or other country in which the Company was actually engaged in business as
of the time of termination of employment or where the Company reasonably
expected to engage in business within three months of the date of termination of
employment. For purposes of this Agreement, the term “compete with the Company”
shall refer to any business activity in which the Company was engaged as of the
termination of the Executive’s employment or reasonably expected to engage in
within three months of termination of employment; provided, however, the
foregoing shall not prevent the Executive from (i) accepting employment with an
enterprise engaged in two or more lines of business, one of which is the same or
similar to the Company’s business (the “Prohibited Business”) if the Executive’s
employment is totally unrelated to the Prohibited Business, (ii) competing in a
country where as of the time of the alleged violation the Company has ceased
engaging in business, or (iii) competing in a line of business

 

8

--------------------------------------------------------------------------------

 

 

which as of the time of the alleged violation the Company has either ceased
engaging in or publicly announced or disclosed that it intends to cease engaging
in; provided, further, the foregoing shall not prohibit the Executive from
owning up to five percent of the securities of any publicly-traded enterprise
provided as long as the Executive is not a director, officer, consultant,
employee, partner, joint venturer, manager, or member of, or to such enterprise,
or otherwise compensated for services rendered thereby.

 

(b)     Solicitation of Customers. During the periods in which the provisions of
Section 8(a) shall be in effect, the Executive, directly or indirectly, will not
seek nor accept Prohibited Business from any Customer (as defined below) on
behalf of any enterprise or business other than the Company, refer Prohibited
Business from any Customer to any enterprise or business other than the Company
or receive commissions based on sales or otherwise relating to the Prohibited
Business from any Customer, or any enterprise or business other than the
Company. For purposes of this Agreement, the term “Customer” means any person,
firm, corporation, partnership, limited liability company, association or other
entity to which the Company or any of its affiliates sold or provided goods or
services during the 24-month period prior to the time at which any determination
is required to be made as to whether any such person, firm, corporation,
partnership, limited liability company, association or other entity is a
Customer, or who or which was approached by or who or which has approached an
employee of the Company for the purpose of soliciting business from the Company
or the third party, as the case may be. Provided, however, the goods or services
must be competitive in some respect to the Company’s business during such time

 

(c)     Solicitation of Employees. During the period in which the provisions of
Section 8(a) and (b) shall be in effect, the Executive agrees that he shall not,
directly or indirectly, request, recommend or advise any employee of the Company
to terminate his employment with the Company, for the purposes of providing
services for a Prohibited Business, or solicit for employment or recommend to
any third party the solicitation for employment of any individual who was
employed by the Company or any of its subsidiaries and affiliates at any time
during the one year period preceding the Executive’s termination of employment.

 

(d)     Non-disparagement. The Executive agrees that, after the end of his
employment, he will refrain from making, in writing or orally, any unfavorable
comments about the Company, its operations, policies, or procedures that would
be likely to injure the Company’s reputation or business prospects; provided,
however, that nothing herein shall preclude the Executive from responding
truthfully to a lawful subpoena or other compulsory legal process or from
providing truthful information otherwise required by law.

 

(e)     No Payment. The Executive acknowledges and agrees that no separate or
additional payment will be required to be made to him in consideration of his
undertakings in this Section 8, and confirms he has received adequate
consideration for such undertakings.

 

(f)     References. References to the Company in this Section 8 shall include
the Company’s subsidiaries and affiliates.

 

9.     Non-Disclosure of Confidential Information.

 

9

--------------------------------------------------------------------------------

 

 

(a)     Confidential Information. For purposes of this Agreement, “Confidential
Information” includes, but is not limited to, trade secrets under any applicable
statute or the common law, processes, policies, procedures, techniques, designs,
drawings, know-how, show-how, technical information, specifications, computer
software and source code, information and data relating to the development,
research, testing, costs, marketing, and uses of the Services (as defined
herein), the Company’s budgets and strategic plans, and the identity and special
needs of Customers vendors, and suppliers, subjects and databases, data, and all
technology relating to the Company’s businesses, systems, methods of operation,
and Customer lists and information, solicitation leads, marketing and
advertising materials, methods and manuals and forms, all of which pertain to
the activities or operations of the Company, the names, home addresses and all
telephone numbers and e-mail addresses of the Company’s directors, employees,
officers, executives, former executives, and Customer contacts. . Confidential
Information also includes, without limitation, Confidential Information received
from the Company’s subsidiaries and affiliates. For purposes of this Agreement,
the following will not constitute Confidential Information (i) information which
is or subsequently becomes generally available to the public through no act or
fault of the Executive, (ii) information set forth in the written records of the
Executive prior to disclosure to the Executive by or on behalf of the Company
which information is given to the Company in writing as of or prior to the date
of this Agreement, and (iii) information which is lawfully obtained by the
Executive in writing from a third party (excluding any affiliates of the
Executive) who lawfully acquired the confidential information and who did not
acquire such confidential information or trade secret, directly or indirectly,
from the Executive or the Company or its subsidiaries or affiliates and who has
not breached any duty of confidentiality. As used herein, the term “Services”
shall include all services offered for sale and marketed by the Company during
the Term.

 

(b)     Legitimate Business Interests. The Executive recognizes that the Company
has legitimate business interests to protect and as a consequence, the Executive
agrees to the restrictions contained in this Agreement because they further the
Company’s legitimate business interests. These legitimate business interests
include, but are not limited to (i) trade secrets; (ii) valuable confidential
business, technical, and/or professional information that otherwise may not
qualify as trade secrets, including, but not limited to, all Confidential
Information; (iii) substantial, significant, or key relationships with specific
prospective or existing Customers, vendors or suppliers; (iv) Customer goodwill
associated with the Company’s business; and (v) specialized training relating to
the Company’s technology, Services, methods, operations and procedures.
Notwithstanding the foregoing, nothing in this Section 9(b) shall be construed
to impose restrictions greater than those imposed by other provisions of this
Agreement.

 

(c)     Confidentiality. During the Term of this Agreement and following
termination of employment, for any reason, the Confidential Information shall be
held by the Executive in the strictest confidence and shall not, without the
prior express written consent of the Company, be disclosed to any person other
than in connection with the Executive’s employment by the Company. The Executive
further acknowledges that such Confidential Information as is acquired and used
by the Company or its subsidiaries or affiliates is a special, valuable and
unique asset. The Executive shall exercise all due and diligent precautions to
protect the integrity of the Company’s Confidential Information and to keep it
confidential whether it is in written form, on

 

10

--------------------------------------------------------------------------------

 

 

electronic media, oral, or otherwise. The Executive shall not copy any
Confidential Information except to the extent necessary to his employment nor
remove any Confidential Information or copies thereof from the Company’s
premises except to the extent necessary to his employment. All records, files,
materials and other Confidential Information obtained by the Executive in the
course of his employment with the Company are confidential and proprietary and
shall remain the exclusive property of the Company. The Executive shall not,
except in connection with and as required by his performance of his duties under
this Agreement, for any reason use for his own benefit or the benefit of any
person or entity other than the Company or disclose any such Confidential
Information to any person, firm, corporation, association or other entity for
any reason or purpose whatsoever without the prior express written consent of an
executive officer of the Company (excluding the Executive).

 

(d)     References. References to the Company in this Section 9 shall include
the Company’s subsidiaries and affiliates.

 

(e)     Whistleblowing. Nothing contained in this Agreement shall be construed
to prevent the Executive from reporting any act or failure to act to the
Securities and Exchange Commission or other governmental body or prevent the
Executive from obtaining a fee as a “whistleblower” under Rule 21F-17(a) under
the Securities Exchange Act of 1934 or other rules or regulations implemented
under the Dodd-Frank Wall Street Reform Act and Consumer Protection Act.

 

10.     Equitable Relief.

 

(a)     The Company and the Executive recognize that the services to be rendered
under this Agreement by the Executive are special, unique and of extraordinary
character, and that in the event of the breach by the Executive of the terms and
conditions of this Agreement or if the Executive, without the prior express
consent of the Board, shall leave his employment for any reason and/or take any
action in violation of Section 8 and/or Section 9, the Company shall be entitled
to institute and prosecute proceedings in any court of competent jurisdiction
referred to in Section 10(b) below, to enjoin the Executive from breaching the
provisions of Section 8 and/or Section 9.

 

(b)     Any action arising from or under this Agreement must be commenced only
in the appropriate state or federal court located in New York County, New York.
The Executive and the Company irrevocably and unconditionally submit to the
exclusive jurisdiction of such courts and agree to take any and all future
action necessary to submit to the jurisdiction of such courts. The Executive and
the Company irrevocably waive any objection that they now have or hereafter may
have to the laying of venue of any suit, action or proceeding brought in any
such court and further irrevocably waive any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
Final judgment against the Executive or the Company in any such suit shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment, a
certified or true copy of which shall be conclusive evidence of the fact and the
amount of any liability of the Executive or the Company therein described, or by
appropriate proceedings under any applicable treaty or otherwise.

 

11

--------------------------------------------------------------------------------

 

 

11.     Conflicts of Interest. While employed by the Company, the Executive
shall not, unless approved by the Board, directly or indirectly:

 

(a)     participate as an individual in any way in the benefits of transactions
with any of the Company’s Customers or vendors, including, without limitation,
having a financial interest in the Company’s Customers or vendors, or making
loans to, or receiving loans, from, the Company’s Customers or vendors;

 

(b)     realize a personal gain or advantage from a transaction in which the
Company has an interest or use information obtained in connection with the
Executive’s employment with the Company for the Executive’s personal advantage
or gain; or

 

(c)     accept any offer to serve as an officer, director, partner, consultant,
manager with, provide services to or to be employed by, a person or entity which
does business with the Company.

 

12.     Inventions, Ideas, Processes, and Designs. All inventions, ideas,
processes, programs, software, and designs (including all improvements) (i)
conceived or made by the Executive during the course of his employment with the
Company (whether or not actually conceived during regular business hours) and
for a period of six months subsequent to the termination (whether by expiration
of the Term or otherwise) of such employment with the Company, and (ii) related
to the business of the Company, shall be disclosed in writing promptly to the
Company and shall be the sole and exclusive property of the Company, and the
Executive hereby assigns any such inventions to the Company. An invention, idea,
process, program, software, or design (including an improvement) shall be deemed
related to the business of the Company if (a) it was made with the Company’s
funds, personnel, equipment, supplies, facilities, or Confidential Information,
(b) results from work performed by the Executive for the Company, or (c)
pertains to the current business or demonstrably anticipated research or
development work of the Company. The Executive shall cooperate with the Company
and its attorneys in the preparation of patent and copyright applications for
such developments and, upon request, shall promptly assign all such inventions,
ideas, processes, and designs to the Company. The decision to file for patent or
copyright protection or to maintain such development as a trade secret, or
otherwise, shall be in the sole discretion of the Company, and the Executive
shall be bound by such decision. The Executive hereby irrevocably assigns to the
Company, for no additional consideration, the Executive’s entire right, title
and interest in and to all work product and intellectual property rights,
including the right to sue, counterclaim and recover for all past, present and
future infringement, misappropriation or dilution thereof, and all rights
corresponding thereto throughout the world. Nothing contained in this Agreement
shall be construed to reduce or limit the Company's rights, title or interest in
any work product or intellectual property rights so as to be less in any respect
than the Company would have had in the absence of this Agreement. If applicable,
the Executive shall provide as a schedule to this Agreement, a complete list of
all inventions, ideas, processes, and designs, if any, patented or unpatented,
copyrighted or otherwise, or non-copyrighted, including a brief description,
which he made or conceived prior to his employment with the Company and which
therefore are excluded from the scope of this Agreement. References to the
Company in this Section 12 shall include the Company, its subsidiaries and
affiliates.

 

12

--------------------------------------------------------------------------------

 

 

13.     Indebtedness. If, during the course of the Executive’s employment under
this Agreement, the Executive becomes indebted to the Company for any reason,
the Company may, if it so elects, and if permitted by applicable law, set off
any sum due to the Company from the Executive and collect any remaining balance
from the Executive unless the Executive has entered into a written agreement
with the Company.

 

14.     Assignability. The rights and obligations of the Company under this
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of the Company, provided that such successor or assign shall acquire all
or substantially all of the securities or assets and business of the Company.
The Executive’s obligations hereunder may not be assigned or alienated and any
attempt to do so by the Executive will be void.

 

15.     Severability.

 

(a)     The Executive expressly agrees that the character, duration and
geographical scope of the non-competition provisions set forth in this Agreement
are reasonable in light of the circumstances as they exist on the date hereof.
Should a decision, however, be made at a later date by a court of competent
jurisdiction that the character, duration or geographical scope of such
provisions is unreasonable, then it is the intention and the agreement of the
Executive and the Company that this Agreement shall be construed by the court in
such a manner as to impose only those restrictions on the Executive’s conduct
that are reasonable in the light of the circumstances and as are necessary to
assure to the Company the benefits of this Agreement. If, in any judicial
proceeding, a court shall refuse to enforce all of the separate covenants deemed
included herein because taken together they are more extensive than necessary to
assure to the Company the intended benefits of this Agreement, it is expressly
understood and agreed by the parties hereto that the provisions of this
Agreement that, if eliminated, would permit the remaining separate provisions to
be enforced in such proceeding shall be deemed eliminated, for the purposes of
such proceeding, from this Agreement.

 

(b)     If any provision of this Agreement otherwise is deemed to be invalid or
unenforceable or is prohibited by the laws of the state or jurisdiction where it
is to be performed, this Agreement shall be considered divisible as to such
provision and such provision shall be inoperative in such state or jurisdiction
and shall not be part of the consideration moving from either of the parties to
the other. The remaining provisions of this Agreement shall be valid and binding
and of like effect as though such provisions were not included.

 

16.     Notices and Addresses. All notices, offers, acceptance and any other
acts under this Agreement (except payment) shall be in writing, and shall be
sufficiently given if delivered to the addressees in person, by FedEx or similar
receipted delivery, or next business day delivery to the addresses detailed
below (or to such other address, as either of them, by notice to the other may
designate from time to time), or by e-mail delivery (in which event a copy shall
immediately be sent by FedEx or similar receipted delivery), as follows:

 

To the Company:     Michael Young,

Chairman of the Board of Directors

Sport Endurance, Inc.

 

13

--------------------------------------------------------------------------------

 

 

With a copy to:       Nason, Yeager, Gerson Harris & Fumero, P.A.

3001 PGA Blvd., Suite 305

Palm Beach Gardens, Florida 33410

Attention: Michael D. Harris, Esq.

Email: mharris@nasonyeager.com

 

To the Executive:    David Lelong

Email: drlelong@gmail.com

 

17.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. The execution of this
Agreement may be by actual or facsimile signature.

 

18.     Attorneys’ Fees. In the event that there is any controversy or claim
arising out of or relating to this Agreement, or to the interpretation, breach
or enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and expenses (including such fees and costs on
appeal).

 

19.     Governing Law. This Agreement shall be governed or interpreted according
to the internal laws of the State of New York without regard to choice of law
considerations and all claims relating to or arising out of this Agreement, or
the breach thereof, whether sounding in contract, tort, or otherwise, shall also
be governed by the laws of the State of New York without regard to choice of law
considerations.

 

20.     Entire Agreement. This Agreement constitutes the entire Agreement
between the parties and supersedes all prior oral and written agreements between
the parties hereto with respect to the subject matter hereof. Neither this
Agreement nor any provision hereof may be changed, waived, discharged or
terminated orally, except by a statement in writing signed by the party or
parties against which enforcement or the change, waiver discharge or termination
is sought.

 

21.     Section and Paragraph Headings. The section and paragraph headings in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.

 

22.     Section 409A Compliance.

 

(a)     This Agreement is intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”), or an exemption thereunder.
This Agreement shall be construed and administered in accordance with Section
409A. Notwithstanding any other provision of this Agreement to the contrary,
payments provided under this Agreement may only be made upon an event and in a
manner that complies with Section 409A or an applicable exemption. Any payments
under this Agreement that may be excluded from Section 409A either as separation
pay due to an involuntary separation from service (including a

 

14

--------------------------------------------------------------------------------

 

 

voluntary separation from service for good reason that is considered an
involuntary separation for purposes of the separation pay exception under
Treasury Regulation 1.409A-1(n)(2)) or as a short-term deferral shall be
excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment shall only be made if such termination of employment
constitutes a “separation from service” under Section 409A. Notwithstanding the
foregoing, the Company makes no representations that the payments and benefits
provided under this Agreement comply with Section 409A and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest, or
other expenses that may be incurred by the Executive on account of
non-compliance with Section 409A.

 

(b)     Notwithstanding any other provision of this Agreement, if at the time of
the Executive's termination of employment, the Executive is a "specified
employee", determined in accordance with Section 409A, any payments and benefits
provided under this Agreement that constitute "nonqualified deferred
compensation" subject to Section 409A (e.g., payments and benefits that do not
qualify as a short-term deferral or as a separation pay exception) that are
provided to the Executive on account of the Executive’s separation from service
shall not be paid until the first payroll date to occur following the six-month
anniversary of the Executive's termination date ("Specified Employee Payment
Date"). The aggregate amount of any payments that would otherwise have been made
during such six-month period shall be paid in a lump sum on the Specified
Employee Payment Date without interest and thereafter, any remaining payments
shall be paid without delay in accordance with their original schedule. If the
Executive dies during the six-month period, any delayed payments shall be paid
to the Executive's estate in a lump sum upon the Executive's death.

 

(c)     To the extent required by Section 409A, each reimbursement or in-kind
benefit provided under this Agreement shall be provided in accordance with the
following:

 

(1)     the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during each calendar year cannot affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year;

 

(2)     any reimbursement of an eligible expense shall be paid to the Executive
on or before the last day of the calendar year following the calendar year in
which the expense was incurred; and

 

(3)     any right to reimbursements or in-kind benefits under this Agreement
shall not be subject to liquidation or exchange for another benefit.

 

(d)     In the event the Company determines that the Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code at the time
of the Executive’s separation from service, then to the extent any payment or
benefit that the Executive becomes entitled to under this Agreement on account
of the Executive’s separation from service would be considered deferred
compensation subject to Section 409A as a result of the application of Section
409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such benefit
shall

 

15

--------------------------------------------------------------------------------

 

 

not be provided until the date that is the earlier of (i) six months and one day
after the Executive’s separation from service, or (ii) the Executive’s death
(the “Six Month Delay Rule”).

 

(1)     For purposes of this subparagraph, amounts payable under the Agreement
should not provide for a deferral of compensation subject to Section 409A to the
extent provided in Treasury Regulation Section 1.409A-1(b)(4) (e.g., short-term
deferrals), Treasury Regulation Section 1.409A-1(b)(9) (e.g., separation pay
plans, including the exception under subparagraph (iii)), and other applicable
provisions of the Treasury Regulations.

 

(2)     To the extent that the Six Month Delay Rule applies to payments
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of the Six Month Delay Rule, and the
balance of the installments shall be payable in accordance with their original
schedule.

 

(3)     To the extent that the Six Month Delay Rule applies to the provision of
benefits (including, but not limited to, life insurance and medical insurance),
such benefit coverage shall nonetheless be provided to the Executive during the
first six months following his separation from service (the “Six Month Period”),
provided that, during such Six-Month Period, the Executive pays to the Company,
on a monthly basis in advance, an amount equal to the Monthly Cost (as defined
below) of such benefit coverage. The Company shall reimburse the Executive for
any such payments made by the Executive in a lump sum not later than 30 days
following the sixth month anniversary of the Executive’s separation from
service. For purposes of this subparagraph, “Monthly Cost” means the minimum
dollar amount which, if paid by the Executive on a monthly basis in advance,
results in the Executive not being required to recognize any federal income tax
on receipt of the benefit coverage during the Six Month Period.

 

(e)     The parties intend that this Agreement will be administered in
accordance with Section 409A. To the extent that any provision of this Agreement
is ambiguous as to its compliance with Section 409A, the provision shall be read
in such a manner so that all payments hereunder comply with Section 409A. The
parties agree that this Agreement may be amended, as reasonably requested by
either party, and as may be necessary to fully comply with Section 409A and all
related rules and regulations in order to preserve the payments and benefits
provided hereunder without additional cost to either party.

 

(f)     The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A but do not satisfy an exemption from, or the conditions of, such Section.

 

 

[Signature Page To Follow]

 

 

16

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date and year first above written.

 

   

Sport Endurance, Inc.

     

 

By:______________________________

 Michael Young

      Chairman of the Board of Directors

 

 

 

   

Executive:

     

 

______________________________

 David Lelong

       

 

 

 

 

 

17

--------------------------------------------------------------------------------

 

 

 

Exhibit A

Termination and Release Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

TERMINATION AND RELEASE AGREEMENT

 

THIS TERMINATION AND RELEASE AGREEMENT (the “Agreement”) is made and entered
into as of ___________ ____, 20__ (the “Effective Date”), by and between David
Lelong (the “Employee”) and Sport Endurance, Inc. (the “Employer” or the
“Company”).

 

WHEREAS, the Employee is employed as the Chief Executive Officer of the
Employer;

 

WHEREAS, the Employee desires to resign as Chief Executive Officer of the
Employer and as an employee in order to pursue other interests;

 

WHEREAS, the parties wish to resolve all outstanding claims and disputes between
them in an amicable manner;

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth in this Agreement, the sufficiency of which the parties
acknowledge, it is agreed as follows:

 

1.     The Employee hereby resigns as the Chief Executive Officer and as an
employee of the Employer, and the Employer accepts the Employee’s resignation,
effective as of the Effective Date.

 

2.     In consideration for the Employee’s acknowledgments, representations,
warranties, covenants, releases and agreements set forth in this Agreement, the
Employer agrees to pay the Employee twelve months of his base salary, which
equates to $_______, in equal payments of $________ (the “Payments”). All
Payments shall be made in accordance with the Employer’s customary
twice-per-month payroll practices and shall be subject to withholding for all
applicable federal, state, social security and other taxes. The Employee
acknowledges that he would not otherwise be entitled to the Payments but for his
promises in this Agreement.

 

3.     As further consideration, the Employer also agrees to extend any current
benefits that Employee previously elected to receive during his employment with
Employer for a period of twelve months.

 

4.     During the above twelve-month period in which the Payments are made to
the Employee, the Employee agrees to be available to the Employer, its officers,
directors, employees, attorneys, or agents, to assist with the transition of any
projects of the Employer or to provide any information that the Employee may
have knowledge regarding the Employer’s business. The Employee may provide this
information by telephone and/or email communication.

 

5.     Nothing in this Agreement shall be construed as an admission of liability
or wrongdoing by the Employer, its past and present affiliates, officers,
directors, owners, employees, attorneys, or agents, and the Employer
specifically disclaims liability to or wrongful treatment of the Employee on the
part of itself, its past and present affiliates, officers, directors, owners,
employees, attorneys, and agents. Additionally, nothing in this Agreement shall
be construed as

 

1

--------------------------------------------------------------------------------

 

 

an admission of liability or wrongdoing by the Employee and the Employee
specifically disclaims liability to or wrongful acts directed at the Employer.

 

6.     The Employee covenants not to sue, and fully and forever releases and
discharges the Employer, its past and present affiliates, directors, officers,
owners, employees and agents, as well as its successors and assigns from any and
all legally waivable claims, liabilities, damages, demands, and causes of action
or liabilities of any nature or kind, whether now known or unknown, arising out
of or in any way connected with the Employee’s employment with the Employer or
the termination of that employment; provided, however, that nothing in this
Agreement shall either waive any rights or claims of the Employee that arise
after the Employee signs this Agreement or impair or preclude the Employee’s
right to take action to enforce the terms of this Agreement. This release
includes but is not limited to claims arising under federal, state or local laws
prohibiting employment discrimination or relating to leave from employment,
including but not limited to Title VII of the Civil Rights Act of 1964, as
amended, the Age Discrimination in Employment Act, as amended, the Equal Pay Act
and the Americans with Disabilities Act, as amended, the Family and Medical
Leave Act, as amended, claims for attorneys’ fees or costs, and any and all
claims in contract, tort, or premised on any other legal theory. The Employee
acknowledges that the Employee has been paid in full all compensation owed to
the Employee by the Employer as a result of Employee’s employment, except from
compensation due following the Effective Date for 90 days which shall be paid as
provided in this Agreement. The Employer and its directors, officers, and
employees covenant not to sue, and fully and forever release and discharge the
Employee, from any and all legally waivable claims from the beginning of time
until the date of this Agreement, and from liabilities, damages, demands, and
causes of action, attorney’s fees, costs or liabilities of any nature or kind,
whether now known or unknown, arising out of or in any way connected with the
Employee’s employment with the Employer.

 

7.     The Employee represents that he has not filed any complaints or charges
against the Employer with the Equal Employment Opportunity Commission, or with
any other federal, state or local agency or court, and covenants that he will
not seek to recover on any claim released in this Agreement.

 

8.     The Employee agrees that he will not encourage or assist any of the
Employer’s employees to litigate claims or file administrative charges against
the Employer or its past and present affiliates, officers, directors, owners,
employees and agents, unless required to provide testimony or documents pursuant
to a lawful subpoena or other compulsory legal process.

 

9.     The Employee acknowledges that he is subject to non-compete and
confidentiality provisions under that certain Employment Agreement between the
Employee and the Employer dated February 1, 2019, (the “Employment Agreement”).
Any violation of the non-compete and confidentiality provisions in the
Employment Agreement as determined by a court of competent jurisdiction shall
result in the termination of the Payments. The Employee further acknowledges
that all confidential information regarding the Employer’s business compiled,
created or obtained by, or furnished to, the Employee during the course of or in
connection with his employment with the Employer including suppliers, other
sources of supply and pricing, is the Employer’s exclusive property. Upon or
before execution of this Agreement, the Employee will return to the Employer all
originals and copies of any material containing confidential information and the
Employee

 

2

--------------------------------------------------------------------------------

 

 

further agrees that he will not, directly or indirectly, use or disclose such
information. The Employee will also return to the Employer upon execution of
this Agreement any other items in his possession, custody or control that are
the property of the Employer, including, but not limited to a laptop computer,
iPad and smartphone, his files, credit cards, identification card, flash drives,
passwords and office keys.

 

10.     The Employee acknowledges that he has been given at least 21 days to
consider this Agreement and that he has seven days from the date he executes
this Agreement in which to revoke it and that this Agreement will not be
effective or enforceable until after the seven-day revocation period ends
without revocation by the Employee. Revocation can be made by delivery of a
written notice of revocation to Michael Young, Chairman of the Board of
Directors by email at _______________, by midnight on or before the seventh
calendar day after the Employee signs the Agreement.

 

11.     The Employee acknowledges that he has been advised to consult with an
attorney of his choice with regard to this Agreement. The Employee hereby
acknowledges that he understands the significance of this Agreement, and
represents that the terms of this Agreement are fully understood and voluntarily
accepted by him.

 

12.     The Employee and the Employer agree that neither he nor they, nor any of
either’s agents or representatives will disclose, disseminate and/or publicize,
or cause or permit to be disclosed, disseminated or publicized, the existence of
this Agreement, any of the terms of this Agreement, or any claims or allegations
which the Employee believes he or they could have made or asserted against one
another, specifically or generally, to any person, corporation, association or
governmental agency or other entity except: (i) to the extent necessary to
report income to appropriate taxing authorities; (ii) in response to an order of
a court of competent jurisdiction or subpoena issued under the authority
thereof; or (iii) in response to any inquiry or subpoena issued by a state or
federal governmental agency; provided, however, that notice of receipt of such
order or subpoena shall be emailed to Sport Endurance, Inc. attention Michael
Young, Chairman of the Board of Directors, ______________ within 24 hours of the
receipt of such order or subpoena, so that both the Employee and the Employer
will have the opportunity to assert what rights they have to non-disclosure
prior to any response to the order, inquiry or subpoena. Either party may give
email notice of a different email address.

 

13.     The Employee and the Employer agree to refrain from disparaging or
making any unfavorable comments, in writing or orally, about either party, and
in the case of the Employer, about its management, its operations, policies, or
procedures and in the case of the Employee, to prospective employers, those
making inquiry as to the reasons for his separation from the Company or to any
person, company or other business entity.

 

14.     In the event of any lawsuit against the Employer that relates to alleged
acts or omissions by the Employee during his employment with the Employer, the
Employee agrees to cooperate with the Employer by voluntarily providing truthful
and full information as reasonably necessary for the Employer to defend against
such lawsuit. Provided, however, the Employee shall be entitled to receive
reimbursement for expenses, including lost wages, incurred in assisting the
Employer regarding any lawsuit.

 

3

--------------------------------------------------------------------------------

 

 

15.     Nothing contained in this Agreement shall be construed to prevent the
Employee from reporting any act or failure to act to the Securities and Exchange
Commission or other governmental body or prevent the Employee from obtaining a
fee as a “whistleblower” under Rule 21F-17(a) under the Securities and Exchange
Act of 1934 or other rules or regulations implemented under the Dodd-Frank Wall
Street Reform Act and Consumer Protection Act. Furthermore, the Defend Trade
Secrets Act of 2016 is applicable. It provides that no employee may be held
criminally or civilly liable under any federal or state trade secret law for any
disclosure of a trade secret (i) made in confidence, and solely for the purpose
of reporting or investigating a suspected violation of law, to a federal, state,
or local government official or to an attorney, (ii) made to an employee’s
attorney if the employee files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, (iii) used in a court proceeding
alleging retaliation if disclosed pursuant to a court order, or (iv) made in a
complaint or other document filed under seal in a legal proceeding.

 

16.     Except as provided herein, all agreements between the Employer and the
Employee including but not limited to the Employment Agreement, are null and
void and no longer enforceable.

 

17.     This Agreement sets forth the entire agreement between the Employee and
the Employer, and fully supersedes any and all prior agreements or
understandings between them regarding its subject matter; provided, however,
that nothing in this Agreement is intended to or shall be construed to modify,
impair or terminate any obligation of the Employee or the Employer pursuant to
provisions of the Employment Agreement that by their terms continues after the
Employee’s separation from the Employer’s employment. This Agreement may only be
modified by written agreement signed by both parties.

 

18.     The Employer and the Employee agree that in the event any provision of
this Agreement is deemed to be invalid or unenforceable by any court or
administrative agency of competent jurisdiction, or in the event that any
provision cannot be modified so as to be valid and enforceable, then that
provision shall be deemed severed from the Agreement and the remainder of the
Agreement shall remain in full force and effect.

 

19.     This Agreement and all actions arising out of or in connection with this
Agreement shall be governed by and construed in accordance with the laws of the
State of New York without regard to the conflicts of law provisions of the State
of New York or of any other state.

 

20.     In the event that there is any controversy or claim arising out of or
relating to this Agreement, or to the interpretation, breach or enforcement
thereof, and any action or proceeding is commenced to enforce or contest the
provisions of this Agreement, the prevailing party shall be entitled to a
reasonable attorney’s fee, costs and expenses.

 

21.     This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument. The execution of this Agreement may be by actual,
electronic or facsimile signature.

 

 

4

--------------------------------------------------------------------------------

 

 

PLEASE READ CAREFULLY. THIS AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

 

SPORT ENDURANCE, INC.

 

 

 

By:                                                                  
                                    

Michael Young, Chairman of the Board of Directors

 

 

I have carefully read this Agreement and understand that it contains a release
of known and unknown claims. I acknowledge and agree to all of the terms and
conditions of this Agreement. I further acknowledge that I enter into this
Agreement voluntarily with a full understanding of its terms.

 

 

 

 

                                                          

David Lelong

 

 

 

 

 

5

--------------------------------------------------------------------------------

 

 

Exhibit B

Indemnification Agreement

 

 

 

 

 

 

 

 

 